Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 01/22/2021.
	Claims 1-33 were originally canceled.
	Claims 34-53 were originally presented in this application for examination.
	Claims 34-53 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.



Claim Objections
3.	Claims 34-48 & & 51-53 are objected to because of the following informalities: 
A.	In claim 34, line 2, “characterized in that” should be changed to --wherein--.
B.	In claim 34, line 3, “aluminium” should be changed to --aluminum--.
C.	In claim 34, line 5, -- , -- should be inserted before “as”.
D.	In claim 34, line 6, -- , -- should be inserted after “spectroscopy”.
E.	In claim 35, line 1, “characterized in that” should be changed to --wherein--.
F.	In claim 36, line 1, “characterized in that” should be changed to --wherein--.
G.	In claim 37, line 1, “characterized in that” should be changed to --wherein--.
H.	In claim 38, line 1, “characterized in that” should be changed to --wherein--.
I.	In claim 38, line 2, -- , -- should be inserted before “as”.
J.	In claim 39, line 1, “characterized in that” should be changed to --wherein--.
K.	In claim 39, line 2, “-“ should be deleted.
L.	In claim 39, line 3, “-“ should be deleted.
M.	In claim 40, line 1, “characterized in that” should be changed to --wherein--.
N.	In claim 40, line 2, -- , -- should be inserted before “as”.
O.	In claim 41, line 1, “characterized in that” should be changed to --wherein--.
P.	In claim 42, line 1, “characterized in that” should be changed to --wherein--.
Q.	In claim 43, line 1, “characterized in that” should be changed to --wherein--.
R.	In claim 44, line 4, “as defined in” is suggested changed to --according to--.
S.	In claim 45, line 1, “characterized in that” should be changed to --wherein--.
T.	In claim 46, line 1, “characterized in that” should be changed to --wherein--.
U.	In claim 47, line 1, “characterized in that” should be changed to --wherein--.
V.	In claim 51, line 1, “characterized in that” should be changed to --wherein--.

X.	In claim 52, line 4, -- , -- should be inserted before “as”.
Y.	In claim 53, line 4, “aluminium” should be changed to --aluminum--.
Z.	In claim 53, line 6, -- , -- should be inserted before “as”.
AA.	In claim 53, line 7, -- , -- should be inserted after “spectroscopy”.
	Appropriate correction is required.

4.	Claim 49 is objected to under 37 CFR 1.75(c) as being in improper form because multiple dependent claim 44 and claim 34.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112 (Second Paragraph)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 47 & 50-52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 47, it would appear that the limitation on “other alkaline solutions” in the claim is not particularly pointed out as to what compound specifically is suitable for the process being claimed.  Thus, renders the claim vague and indefinite.
the metallic alloy" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
C.	Claim 51 recites the limitation "the evaporated Al-on-Cu material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
6.	Claims 34-48 & 53 are allowable over the prior art made or record.  The following is a statement of reasons for allowing the claimed subject matter.
	As concerned with claims 34-43, the prior art does not appear to disclose or fairly suggest an electrocatalyst which comprises a multi-metal material comprising a primary metal being copper and at least one enhance metal being aluminum, as a catalytic layer, and comprises a surface region having a thickness between 1 nm and 3 nm and at least the surface region is nanoporous and comprises an Al content of 3 wt% to 30 wt% and a Cu content of 70 wt% to 97 wt% (as recited in the instant claim 34).
	As concerned with claims 44-48, the prior art does not appear to disclose or fairly suggest a process for electrochemical production of a multi-carbon compound from CO2 using the electrocatalyst having the catalytic composition, structure, and properties as recited in claim 34.
	As concerned with claim 53, the prior art does not appear to disclose or fairly suggest a method of manufacturing an electrocatalyst, comprising ion-implanting Al into Cu, wherein the electrocatalyst comprises a multi-metal material comprising a primary metal being copper and at least one enhancer metal being aluminum, as a catalytic layer, and comprises a surface region having a thickness between 1 nm and 3 nm and at least the surface region is nanoporous and comprises an Al content of 3 wt% to 30 wt% and a Cu content of 70 wt% to 97 wt%.
	There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.

	Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 34-53 are pending.  Claims 47 & 50-52 are rejected.  Claims 34-46, 48-49, & 53 are objected.  No claims are allowed.  

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 05, 2021